Citation Nr: 1339791	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  09 20 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel







INTRODUCTION

The Veteran served on active duty from July 1971 to July 1974.

This appeal comes to the Board of Veterans' Appeals (Board) from a February
2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In April 2012, a travel board hearing was held before the undersigned at the RO.  A transcript of the hearing is associated with the Veteran's claims file.  In June 2013, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this veteran's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the AMC.  VA will notify the Veteran if further action is required.


REMAND

In the June 2013 remand, the Board requested that the Veteran be scheduled for a VA audiological examination to assess the nature and etiology of his hearing loss.  The examiner was asked to consider the Veteran's assertion of continuity of symptomatology since service and whether the Veteran's in-service noise exposure is a "contributing factor" to any current hearing loss.  While the Veteran was afforded an examination in July 2013, the report of that examination is incomplete.

In the July 2013 examination report, the examiner opined that the Veteran's hearing loss is not related to or caused by military noise exposure.  The examiner based the opinion on the absence of a worsening significant threshold shift in hearing between the Veteran's entrance and separation examinations.  The examiner did not address the Veteran's assertion of continuity of symptomatology since service or whether the Veteran's in-service noise exposure is a "contributing factor" to the current hearing loss.  Thus, the Veteran's claims file should be returned to the examiner for an addendum that addresses the above, in compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

As noted by the Board in the prior remand, although an audiogram at the time of the Veteran's entrance into active service reflects a hearing threshold of 45 decibels at 4000 Hertz in the left ear, the entrance examiner did not rely on that finding to diagnose hearing loss and the Veteran otherwise denied a history of hearing loss.  Therefore, the Board found that left ear hearing loss was not "noted" at the time of entry into active service and the Veteran's hearing should be presumed as sound at the time he entered active service.  The Board thus observed that the Veteran's case should only be treated as a claim for service connection on a direct basis.

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the Veteran's claims file, contained in VBMS, to be reviewed by the examiner who completed the July 2013 VA audiological examination for an addendum that addresses the following.

The examiner should render an opinion as to whether the Veteran's bilateral hearing loss is at least as likely as not etiologically related to his military service.  

The examiner should provide a clear rationale for all opinions expressed.  Consideration must be given to the Veteran's assertion of continuity of symptomatology since active service.  If it is the opinion of the examiner that the Veteran's current bilateral hearing loss is the result of aging, post-service noise exposure, or any other process not related to in-service acoustic trauma, then a rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to the current hearing loss.

If the examiner who completed the July 2013 VA audiological examination is not available, then have another appropriate examiner review the record and provide the requested opinion.

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

